Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 7, 2016

                                      No. 04-15-00663-CV

                                      Theresa Fay JERRY,
                                           Appellant

                                                 v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-05864
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        Appellee Robert Valdespino’s brief was originally due March 18, 2016. Neither the brief
nor a motion for extension of time has been filed. On March 23, 2016, we notified Valdespino
that his brief was not filed. Valdespino filed a letter stating his attorney was Jeffrey Hiller. Mr.
Hiller has filed a letter advising the court he is not appellate counsel for Valdespino.

        We order appellee Robert Valdespino’s brief due April 18, 2016. If the brief is not filed
by the date ordered, we may order the case submitted without his brief


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court